     Case 1:19-cv-00336-NONE-SKO Document 30 Filed 06/16/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BROOKE SHAEFRON AUGUSTE,                         Case No. 1:19-cv-00336-NONE-SKO (PC)

12                       Plaintiff,
                                                       ORDER REFERRING CASE TO POST-
13            v.                                       SCREENING ADR AND STAYING CASE
                                                       FOR 90 DAYS
14    V. BETANCOURT, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action. As set forth in its

18   screening order, the Court has found that Plaintiff states at least one cognizable claim for relief.

19   (Doc. 15; see also Docs. 17, 22.) On June 10, 2020, Defendants filed an answer to Plaintiff’s

20   operative complaint. (Doc. 28.)

21          The Court is referring all civil rights cases filed by pro se inmates to Alternative Dispute

22   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. In

23   appropriate cases, defense counsel from the California Attorney General’s Office have agreed to

24   participate in ADR. No claims, defenses, or objections are waived by the parties’ participation.

25          The Court, therefore, STAYS this action for 90 days to allow the parties to investigate

26   Plaintiff’s claims, meet and confer, and participate in an early settlement conference. The Court

27   presumes that all post-screening civil rights cases assigned to the undersigned will proceed to a

28   settlement conference. However, if, after investigating Plaintiff’s claims and meeting and
     Case 1:19-cv-00336-NONE-SKO Document 30 Filed 06/16/20 Page 2 of 3


 1   conferring, either party finds that a settlement conference would be a waste of resources, the party

 2   may opt out of the early settlement conference.

 3            Accordingly, the Court ORDERS:

 4            1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

 5               dispute before the discovery process begins. No other pleadings or documents may be

 6               filed in this case during the stay. The parties shall not engage in formal discovery, but

 7               they may engage in informal discovery to prepare for the settlement conference.

 8            2. Within 40 days from the date of this order, the parties SHALL file the attached

 9               notice, indicating their agreement to proceed to an early settlement conference or their
10               belief that settlement is not achievable at this time.

11            3. Within 45 days from the date of this order, the assigned Deputy Attorney General

12               SHALL contact the undersigned’s Courtroom Deputy Clerk at

13               wkusamura@caed.uscourts.gov to schedule the settlement conference.

14            4. If the parties reach a settlement during the stay of this action, they SHALL file a

15               Notice of Settlement as required by Local Rule 160.

16            5. The Clerk of the Court SHALL serve via email copies of Plaintiff’s first amended

17               complaint (Doc. 14), the Court’s most recent screening order (Doc. 15), and this order

18               to Supervising Deputy Attorney General Lawrence Bragg, and a copy of this order to

19               ADR Coordinator Sujean Park.
20            6. The parties are obligated to keep the Court informed of their current addresses during

21               the stay and pendency of this action. Changes of address must be reported promptly in

22               a Notice of Change of Address. See Local Rule 182(f).

23
     IT IS SO ORDERED.
24

25   Dated:     June 16, 2020                                       /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                         2
     Case 1:19-cv-00336-NONE-SKO Document 30 Filed 06/16/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BROOKE SHAEFRON AUGUSTE,                        Case No. 1:19-cv-00336-NONE-SKO (PC)

12                        Plaintiff,
                                                      NOTICE REGARDING EARLY
13             v.                                     SETTLEMENT CONFERENCE

14    V. BETANCOURT, et al.,
15                        Defendants.
16

17      1. The party or counsel agrees that an early settlement conference would be productive and

18            wishes to engage in an early settlement conference.

19                   Yes ____               No ____

20

21      2. Plaintiff (check one):

22                   _____ would like to participate in the settlement conference in person.

23                   _____ would like to participate in the settlement conference by telephone or video

24                         conference.

25

26   Dated:

27                                                        ________________________________
                                                          Plaintiff or Counsel for Defendants
28
